DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.  	Examiner respectfully disagrees with applicant’s argument that Wu, cannot be modified as the Office suggests without rendering Wu unsatisfactory for its intended purpose and/or without changing the principle operation of the method disclosed by Wu. Applicant asserts that the first embodiment of Wu requires the adhesive layer 12 to be liquid (such as a UV glue) when the transparent conductive layer 13 is formed and  the adhesive layer 12 to not be solidified until after the transparent conductive layer 13 is formed.  Examiner respectfully disagrees.
 	Wu did not state that the adhesive layer 12 is required to be liquid. Wu discloses the first 

adhesive layer 12 and the second adhesive layer 14 can be made of materials such as thermal plastic 

glue, thermosetting glue or UV (Ultraviolet Ray) glue, for example PVC or PMMA ([0026]). Wu discloses 

both the first adhesive layer 12  and the second adhesive layer 14 are a layer of solidified electrically 

insulating glue ([0026]). In claim 8, Wu discloses wherein each of the first adhesive layer and the second 

adhesive layer is a layer of solidified electrically insulating glue.   Furthermore, Wu discloses certain of 

the steps of methods described may be removed, others may be added, and the sequence of steps may 

be altered ([0066]). 

 	 Xiao et al. discloses that the first release layer 43 is separated from bonded substrate 41 and 

the bonded substrate 41 is attached to electrode layer by heating (page 5 of Xiao et al.). Xiao discloses 

adhesive substrate is melted to produce adhesiveness and is attached to the first electrode 

layer, followed by cooling to a certain temperature (page 5 of Xiao et al.).  

Therefore, Wu can be modified without rendering Wu unsatisfactory for its intended purpose and/or without changing the principle operation of the method disclosed by Wu. 

Furthermore, Examiner respectfully disagrees with the applicant’s argument that it is unclear how modifying embodiment 1, for example, such that a release film is disposed on the adhesive layer 12 and removed from the adhesive layer 12 prior to the transparent conductive layer 13 being formed enables Wu to have a cover plate. Applicant argues that the adhesive layer 12 of Wu is covered by the second adhesive layer 14 as shown in Fig. 4, and Wu can presumably include a cover plate even without modifying the process to include a release film as the Office alleges would be the motivation for modifying Wu in view of Xiao. Examiner respectfully disagrees.
 	Examiner did not state that “a release film is disposed on the adhesive layer 12 and removed from the adhesive layer 12 prior to the transparent conductive layer 13 being formed enables Wu to have a cover plate” as alleged by applicant.  As noted in the Office Action, Wu teaches a first adhesive bearing layer (14 in Figs. 1 and 4) and a first conducting layer (15 in Figs. 1 and 4). 
 	The Xiao et al. reference teaches providing a cover plate (1 in Fig. 2), first adhesive component (3, 41 in Fig. 2) underneath the cover plate (1 in Fig. 2), and removing a first release film from a first adhesive bearing layer to expose a first sticky surface of the first adhesive bearing layer (page 5: first release layer 43 is separated from bonded substrate 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Wu et al. by providing a cover plate, first adhesive component underneath the cover plate, and removing a first release film from a first adhesive bearing layer to 
Furthermore, applicant requests that the Office clarify how the modification of Wu in view of Xiao would result in Wu being able to incorporate a cover plate that could not otherwise be incorporated into Wu without the modification of Wu in view of Xiao.
In response, note that Wu does not explicitly disclose providing a cover plate. Xiao et al. teaches providing a cover plate (1 in Fig. 2). Therefore, the modification of Wu in view of Xiao results in Wu incorporating a cover plate disclosed by Xiao. Providing a cover plate for a touch panel is old and well known in the art.
Applicant argues that specifically Wu seeks to embed the transparent conductive layer 13/23 into the adhesive layer 12/24, which requires that the adhesive layer 12/24 be a liquid. Applicant asserts that assuming that Wu were modified such that the adhesive layer 12/24 were a solid and included a release film, the resulting structure would be akin to the structure described as conventional in Wu, which Wu seeks to avoid. Examiner respectfully disagrees.
 	Wu did not state that the adhesive layer 12 is required to be liquid. Wu discloses both the first 

adhesive layer 12  and the second adhesive layer 14 are a layer of solidified electrically insulating glue 

([0026]). In claim 8, Wu discloses wherein each of the first adhesive layer and the second adhesive layer 

is a layer of solidified electrically insulating glue.  According to the Merriam-Webster online dictionary, solidify means to make solid, compact, or hard. 
 	Wu discloses the first adhesive layer 12 and the second adhesive layer 14 can be made of materials such as thermal plastic glue, thermosetting glue or UV (Ultraviolet Ray) glue, for example PVC or PMMA ([0026]). Furthermore, Wu discloses certain of the steps of methods described may be removed, others may be added, and the sequence of steps may be altered ([0066]). Therefore, Wu can be modified to teach or suggest the features of claim 1.


41 and the bonded substrate 41 is attached to electrode layer by heating (page 5 of Xiao et al.). Xiao 

discloses that the adhesive substrate is melted to produce adhesiveness and is attached to the first 

electrode layer, followed by cooling to a certain temperature (page 5 of Xiao et al.).

 	Therefore, the cited references teaches independent claim 1.
 	Furthermore, regarding claim 16, Examiner respectfully disagrees with the applicant’s argument that the second adhesive layer 14 (i.e., part of the alleged first adhesive component) is adhered to the adhesive layer 12 (i.e., part of the alleged second adhesive component) before the second transparent conductive layer 15 is formed (and patterned) on the second adhesive layer 14.
 	Wu teaches a first conducting layer (15 in Figs. 1 and 4) on a first adhesive bearing layer (14 in 

Figs. 1 and 4); a second conducting layer (13 in Figs. 1 and 4)  on a second adhesive bearing layer (12 in 

Figs. 1 and 4).  Wu teaches “directly adhering the second adhesive component (12, 13 in Figs. 1 and 4) to 

the first adhesive component (14, 15 in Figs. 1 and 4) after the patterning the second conducting layer 

13 in Figs. 1 and 4 ([0021]: conductive layer 13 can be a patterned transparent conductive oxide (TCO) 

layer or a carbon nanotube film;[0024];[0028]),” as claimed.  

 	Regarding claim 19, applicant argues that Wu cannot be modified in view of Banba 

without rendering Wu unsatisfactory for its intended purpose and/or without changing the principle 

operation of the method disclosed by Wu. Examiner respectfully disagrees. Wu can be modified in view 

of Banba without rendering Wu unsatisfactory for its intended purpose and/or without changing the 

principle operation of the method disclosed by Wu.

 	Furthermore, applicant states that it is the specific properties of the pressure-sensitive 

adhesive sheet of Banba (e.g., a dielectric constant (relative) of from 2 to 8 at a frequency of 1 MHz and 



panel to suffer less capacitance change due to signal frequency and environmental conditions while 

having high visibility.  Applicant respectfully requests that the Office clarify how the modification of Wu 

to include a release film, as allegedly disclosed by Banba, would improve or in any way change the 

optical transparency of the structure disclosed by Wu.

 	In response, note that the release liner(s) (i.e. release film) is used as a protective member for 

the pressure-sensitive adhesive layer(s) and is  removed upon the affixation to an adherend ([0069]). It 

would have been obvious to one of ordinary skill in the art to modify the device of  Wu et al. by 

substituting the adhesive layer of Wu with the adhesive layer (i. e. pressure-sensitive adhesive sheet) 

and release liner of Banba in order to provide capacitive touch panel that excels in visibility due to high 

optical transparency of the pressure-sensitive adhesive sheet for optical use (Banba, [0079-0080]). 

 	Therefore, the cited references teaches applicant’s claimed invention as noted in the office 

action below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 8-9, 12 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10768727. 
Current Application # 17/012119
   Patent US 10,768,727
Claim 1: 
A method of fabricating a touch panel, comprising: 
   providing a cover plate; 

    removing a first release film from a first adhesive bearing layer to expose a first sticky surface of the first adhesive bearing layer; 
    coating a first conducting layer on the first sticky surface of the first adhesive bearing layer; and
    patterning the first conducting layer to form a plurality of first patterned sensing lines, wherein the patterning the first conducting layer comprises etching the first conducting layer; and 





  
    directly adhering a second adhesive component to the first adhesive component, comprising: 





     coating a second conducting layer on a second adhesive bearing layer; and 

     patterning the second conducting layer to form a plurality of second patterned sensing lines, wherein: 




the patterning the second conducting layer comprises etching the second conducting layer, and 
    the plurality of first patterned sensing lines are electrically insulated from the plurality of second patterned sensing lines.

 A method of fabricating a touch panel, comprising:  providing a cover plate;
   patterning the first conducting layer to form a plurality of first patterned sensing lines, wherein the patterning the first conducting layer comprises etching the first conducting layer;removing a second release film from the first adhesive bearing layer to expose a second sticky surface of the first adhesive bearing layer; anddirectly adhering the second sticky surface of the first adhesive bearing layer to the cover plate, anddirectly adhering a second adhesive component to the first adhesive component, comprising:removing a third release film from a second adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer and removing a fourth release film from the second 



the patterning the second conducting layer comprises etching the second conducting layer, andthe plurality of first patterned sensing lines are electrically insulated from the plurality of second patterned sensing lines; anddirectly adhering the first sticky surface of the second adhesive bearing layer to the first sticky surface of the first adhesive bearing layer.

A method of fabricating a touch panel, comprising: 

adhering a first adhesive component underneath the cover plate, comprising: 



coating a first conducting layer on a first adhesive bearing layer; and 

patterning the first conducting layer to form a plurality of first patterned sensing lines, wherein the patterning the first conducting layer comprises etching the first conducting layer; and






directly adhering a second adhesive component to the first adhesive component, comprising: 



first release film from a second adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer; 
coating a second conducting layer on the first sticky surface of the second adhesive bearing layer; and
patterning the second conducting layer to form a plurality of second patterned sensing lines, wherein: 
the patterning the second conducting layer comprises etching the second conducting layer, and the plurality of first patterned sensing lines are electrically insulated from the plurality of second patterned sensing lines.


 A method of fabricating a touch panel, comprising:
   patterning the first conducting layer to form a plurality of first patterned sensing lines, wherein the patterning the first conducting layer comprises etching the first conducting layer;removing a second release film from the first adhesive bearing layer to expose a second sticky surface of the first adhesive bearing layer; anddirectly adhering the second sticky surface of the first adhesive bearing layer to the cover plate, anddirectly adhering a second adhesive component to the first adhesive component, comprising:removing a third release film from a second adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer and fourth release film from the second adhesive bearing layer to expose a second sticky surface of the second adhesive bearing layer,  coating a second conducting layer on the second sticky surface of the second adhesive bearing layer;patterning the second conducting layer to form a plurality of second patterned sensing lines, wherein:
the patterning the second conducting layer comprises etching the second conducting layer, and the plurality of first patterned sensing lines are electrically insulated from the plurality of second patterned sensing lines; anddirectly adhering the first sticky surface of the second adhesive bearing layer to the first sticky surface of the first adhesive bearing layer.


Claim 1 is disclosed by claim 1 of U.S. Patent No. US 10768727.
Claim 2 is disclosed by claim 1 of U.S. Patent No. US 10768727.
Claim 5 is disclosed by claim 1 of U.S. Patent No. US 10768727.
Claim 6 is disclosed by claim 1 of U.S. Patent No. US 10768727.
Claim 8 is disclosed by claim 2 of U.S. Patent No. US 10768727.
Claim 9 is disclosed by claim 3 of U.S. Patent No. US 10768727.

 	Claim 19 is disclosed by claim 1 of U.S. Patent No. US 10768727, but claim 1 of U.S. Patent No. US 10768727 express removing a fourth release film from the second adhesive bearing layer to expose a second sticky surface of the second adhesive bearing layer, and coating a second conducting layer on the second sticky surface of the second adhesive bearing layer, instead of removing a first release film from a second adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer, and coating a second conducting layer on the first sticky surface of the second adhesive bearing layer.
 	However, it would have been obvious for one of ordinary skill in the art to recognize that a “first release film” of claim 19 in the current application is a “fourth release film” in US Patent 10768727, and a “first sticky surface” of claim 19 in the current application is a “second sticky surface” in US Patent 10768727,  since “a first release film” and “a first sticky surface” is initially recited in claim 19 of the current application and the scope of claim 19 of the current application is broader than claim 1  of US Patent 10768727, in order to avoid sensing lines detaching during fabrication.
  	Claim 20 is disclosed by claim 1 of U.S. Patent No. US 10768727, but claim 1 of U.S. Patent No. US 10768727 express the “first adhesive bearing layer” instead of “first adhesive component”.
 	However, it would have been obvious for one of ordinary skill in the art to recognize that a “first adhesive bearing layer” of claim 20 in the current application is a “first adhesive component” in US Patent 10768727, since claim 1  of US Patent 10768727 recites “adhering a first adhesive component underneath the cover plate, comprising ..directly adhering the second sticky surface of the first adhesive bearing layer to the cover plate”, in order to fabricate a touch panel with reduced process steps.
 	Claims 3 and 7 are rejected on the ground of nonstatutory double patenting as being 

unpatentable over claim 1  of U.S. Patent No. US 10768727 in view of  Wu et al. (US 2015/0060251 A1).

 	Claim 3 is disclosed by claim 1 of U.S. Patent No. US 10768727 as discussed above, but claim 1 of 

U.S. Patent No. US 10768727 does not disclose the coating the second conducting layer comprises 

coating the second conducting layer on the first sticky surface of the second adhesive bearing layer.

 	However, Wu teaches coating the second conducting layer (13 in Figs. 1 and 4)  on the first 

sticky surface of the second adhesive bearing layer (12 in Figs. 1 and 4).
 	
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of U.S. Patent No. US 10768727 by coating the second 

conducting layer on the first sticky surface of the second adhesive bearing layer as taught by Wu et al. in 

order to provide touch panel that is simple and cost less.

 	Claim 7 is disclosed by claim 1 of U.S. Patent No. US 10768727 as discussed above, but claim 1 of 

U.S. Patent No. US 10768727 does not disclose wherein the directly adhering the second adhesive 

component to the first adhesive component comprises directly adhering the first sticky surface of the 

second adhesive bearing layer to the second sticky surface of the first adhesive bearing layer.

 	However, Wu et al. teaches  wherein the directly adhering the second adhesive component (Wu 

el al., 12, 13 in Figs. 1 and 4) to the first adhesive component (Wu et al., 14, 15 in Figs. 1 and 4) 

comprises directly adhering the first  sticky surface of the second adhesive bearing layer (Wu et al., 12 in 

Figs. 1 and 4) to the second sticky surface of the first adhesive bearing layer (Wu et al., 14 in Figs. 1 and 

4).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of U.S. Patent No. US 10768727 by directly adhering the first 

sticky surface of the second adhesive bearing layer to the second sticky surface of the first adhesive 

bearing layer as taught by Wu et al. in order to provide touch panel that is simple and cost less.

	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over 

claim 1  of U.S. Patent No. US 10768727 in view of  Wu et al. (US 2015/0060251 A1) in view of Oh et al. 

(US 2013/0120287 A1).

 	Claim 4 is disclosed by claim 1 of U.S. Patent No. US 10768727 as discussed above, but claim 1 of 

U.S. Patent No. US 10768727 does not disclose wherein the directly adhering the second adhesive 

component to the first adhesive component comprises directly adhering the first sticky surface of the 

second adhesive bearing layer to the second sticky surface of the first adhesive bearing layer.

 	However, Wu et al. teaches wherein the directly adhering the second adhesive component (Wu 

el al., 12, 13 in Figs. 1 and 4) to the first adhesive component (Wu et al., 14, 15 in Figs. 1 and 4) 

comprises directly adhering the first sticky surface of the second adhesive bearing layer (Wu et al., 12 in 

Figs. 1 and 4) to the second sticky surface of the first adhesive bearing layer (Wu et al., 14 in Figs. 1 and 

4).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of U.S. Patent No. US 10768727 by directly adhering the 

second adhesive component to the first adhesive component comprises directly adhering the first sticky 

surface of the second adhesive bearing layer to the second sticky surface of the first adhesive bearing 

layer as taught by Wu et al. in order to provide touch panel that is simple and cost less.

 	Claim 1 of U.S. Patent No. US 10768727 in view of Wu et al. teaches the device as discussed 

above, but does not explicitly disclose the adhering the first adhesive component underneath the cover 

plate comprises directly adhering the first sticky surface of the first adhesive bearing layer to the 

cover plate.

 	However, Oh et al. teaches the adhering the first adhesive component (120, 230 in Figs. 3 and 4)  

underneath the cover plate (210 in Figs. 3 and 4) comprises directly adhering the first sticky surface of 

the first adhesive bearing layer (230 in Figs. 3 and 4) to the cover plate (210 in Figs. 3 and 4).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Claim 1 of U.S. Patent No. US 10768727 in view of Wu et 

al.  by directly adhering the first sticky surface of the first adhesive bearing layer to the cover plate as 

taught by Oh et al. in order to simplify a manufacturing process and reduce the entire thickness of the 

touch panel.

 	Claims 10-11 are rejected on the ground of nonstatutory double patenting as being 

unpatentable over claim 1  of U.S. Patent No. US 10768727 in view of Xiao et al. (TW M499647U, 

attached English machine translation is used).

 	Claim 10 is disclosed by claim 1 of U.S. Patent No. US 10768727 as discussed above, but claim 1 

of U.S. Patent No. US 10768727 does not disclose wherein the adhering the first adhesive 

component underneath the cover plate comprises: adhering the second sticky surface of the first 

adhesive bearing layer to the cover plate after the patterning the first conducting layer.

 	However, Xiao et al. teaches the adhering the first adhesive component (3, 41 in Fig. 2) 

underneath the cover plate (1 in Fig. 2) comprises: adhering the second sticky surface of the first 

adhesive bearing layer (41 in Figs. 1-2)  to the cover plate (1 in Fig. 2) after the patterning the first 

conducting layer (page 3: first touch-sensitive electrode 31 are made of indium tin oxide (ITO) through 

patterning).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device the device of U.S. Patent No. US 10768727 by adhering the second 

sticky surface of the first adhesive bearing layer to the cover plate after the patterning the first 

conducting layer as taught by Xiao et al. in order to provide a light touch-sensitive device that includes a 

cover plate.

 	
 	Claim 11 is disclosed by claim 1 of U.S. Patent No. US 10768727 as discussed above, but claim 1 

of U.S. Patent No. US 10768727 does not disclose wherein the adhering the first adhesive 

component underneath the cover plate comprises: adhering the first sticky surface of the first adhesive 

bearing layer to the cover plate after the patterning the first conducting layer.

 	However, Xiao et al. teaches wherein the adhering the first adhesive component (3, 41 in Fig. 2) 

underneath the cover plate (1 in Fig. 2),  comprises: adhering the first sticky surface of the first adhesive 

bearing layer (41 in Figs. 1-2) to the cover plate (1 in Fig. 2) after the patterning the first conducting layer 

(page 3: first touch-sensitive electrode 31 are made of indium tin oxide (ITO) through patterning).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device of U.S. Patent No. US 10768727 by adhering the first sticky surface of 

the first adhesive bearing layer to the cover plate after the patterning the first conducting layer as 

taught by Xiao et al. in order to provide a light touch-sensitive device that includes a cover plate.



 	Claim(s) 13-15 are rejected on the ground of nonstatutory double patenting as being 

unpatentable over claim 1  of U.S. Patent No. US 10768727 in view of Wu et al. (US 2015/0060251 A1) in 

view of Banba et al. (US 2012/0094037 A1).

 	Claim 13 is disclosed by claim 1 of U.S. Patent No. US 10768727 as discussed above, but claim 1 

of U.S. Patent No. US 10768727 does not disclose the directly adhering the second adhesive component 

to the first adhesive component, and the coating the second conducting layer comprises coating the 

second conducting layer on the first sticky surface of the second adhesive bearing layer.



in Figs. 1 and 4) to the first adhesive component (Wu, 14, 15 in Figs. 1 and 4), and the coating the second 

conducting layer (Wu, 13 in Figs. 1 and 4)  comprises coating the second conducting layer on the first 

sticky surface of the second adhesive bearing layer (Wu, 12 in Figs. 1 and 4).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device of U.S. Patent No. US 10768727 by directly adhering the second 

adhesive component to the first adhesive component, and the coating the second conducting layer 

comprises coating the second conducting layer on the first sticky surface of the second adhesive bearing 

layer as taught by Wu et al. in order to provide touch panel that is simple and cost less.

 	Claim 1 of U.S. Patent No. US 10768727 in view of Wu et al. teaches the device as discussed 

above, but does not explicitly disclose removing a second release film from the second 

adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer.

 	However, Banba et al. teaches comprises removing a second release film from the second 

adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer.

 ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  U.S. Patent No. US 10768727 in view of Wu et al. by 

removing a second release film from the second adhesive bearing layer to expose a first sticky surface of 

the second adhesive bearing layer as taught by Banba et al. in order to provide a capacitive touch panel 

that excels in visibility due to high optical transparency of the pressure-sensitive adhesive sheet for 

optical use (Banba, [0079-0080]).


 	Claim 14 is disclosed by claim 1 of U.S. Patent No. US 10768727 as discussed above, but claim 1 

of U.S. Patent No. US 10768727 does not disclose wherein the directly adhering the second 

adhesive component to the first adhesive component comprises: adhering the second sticky surface of 

the second adhesive bearing layer to the first adhesive component after the patterning the second 

conducting layer.

 	However, Wu et al. teaches directly adhering the second adhesive component (Wu, 12, 13 in 

Figs. 1 and 4) to the first adhesive component (Wu, 14, 15 in Figs. 1 and 4) comprises: adhering the 

second sticky surface of the second adhesive bearing layer (Wu, 12 in Figs. 1 and 4) to the first adhesive 

component (Wu, 14, 15 in Figs. 1 and 4) after the patterning the second conducting layer (Wu, Fig. 1; 

[0018];[0021]: conductive layer 13 can be a patterned transparent conductive oxide (TCO) layer or a 

carbon nanotube film;[0024];[0028]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device of U.S. Patent No. US 10768727 by adhering the second sticky surface 

of the second adhesive bearing layer to the first adhesive component after the patterning the second 

conducting layer as taught by Wu et al. in order to provide touch panel that is simple and cost less.

 	Claim 1 of U.S. Patent No. US 10768727 in view of Wu et al. teaches the device as discussed 

above, but does not explicitly disclose removing a third release film from the second adhesive bearing 

layer to expose a second sticky surface of the second adhesive bearing layer.

 	However, Banba et al. teaches  removing a third release film from the second adhesive bearing 

layer to expose a second sticky surface of the second adhesive bearing layer ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  U.S. Patent No. US 10768727 in view of Wu et al. by 

removing a third release film from the second adhesive bearing layer to expose a second sticky surface 

of the second adhesive bearing layer as taught by Banba et al. in order to provide a capacitive touch 

panel that excels in visibility due to high optical transparency of the pressure-sensitive adhesive sheet 

for optical use (Banba, [0079-0080]).


 	Claim 15 is disclosed by claim 1 of U.S. Patent No. US 10768727 as discussed above, but claim 1 

of U.S. Patent No. US 10768727 does not disclose wherein the directly adhering the second 

adhesive component to the first adhesive component comprises: adhering the first sticky surface of the 

second adhesive bearing layer to the first adhesive component after the patterning the second 

conducting layer.

 	However, Wu et al .teaches wherein the directly adhering the second adhesive component (Wu, 

12, 13 in Figs. 1 and 4) to the first adhesive component (Wu, 14, 15 in Figs. 1 and 4) comprises: adhering 

the first sticky surface of the second adhesive bearing layer (Wu, 12 in Figs. 1 and 4) to the first adhesive 

component (Wu, 14, 15 in Figs. 1 and 4) after the patterning the second conducting layer (Wu, Fig. 1; 

[0018];[0021]: conductive layer 13 can be a patterned transparent conductive oxide (TCO) layer or a 

carbon nanotube film;[0024];[0028]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device of U.S. Patent No. US 10768727 by adhering the first sticky surface of 

the second adhesive bearing layer to the first adhesive component after the patterning the second 

conducting layer as taught by Wu et al. in order to provide touch panel that is simple and cost less.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0060251 A1) in view of Xiao et al. (TW M499647U, attached English machine translation is used).
	 As to claim 1, Wu et al. teaches a method of fabricating a touch panel (Abstract: touch panel), comprising: 
  	adhering a first adhesive component (14, 15 in Figs. 1 and 4), comprising:
 	a first adhesive bearing layer (14 in Figs. 1 and 4);
 	coating a first conducting layer (15 in Figs. 1 and 4) on the first sticky surface of the first adhesive bearing layer (14 in Figs. 1 and 4); and
 	patterning the first conducting layer to form a plurality of first patterned sensing lines (Fig. 1; [0021]: conductive layer 15 can be a patterned transparent conductive oxide (TCO) layer or a carbon nanotube film;[0024];[0028]), wherein the patterning the first conducting layer comprises etching the first conducting layer ([0024]: the carbon nanotube film can be etched or irradiated by laser;[0028]: electrodes 18 can be made of material such as metal, carbon nanotube, conductive silver paste, or TCO, and can be made by etching a metal film, etching an TCO film); and
 	directly adhering a second adhesive component (12, 13 in Figs. 1 and 4), to the first adhesive component (14, 15 in Figs. 1 and 4), comprising:
 	coating a second conducting layer (13 in Figs. 1 and 4)  on a second adhesive bearing layer (12 in Figs. 1 and 4); and

 	However, Xiao et al. teaches providing a cover plate (1 in Fig. 2), first adhesive component (3, 41 in Fig. 2) underneath the cover plate (1 in Fig. 2), and removing a first release film from a first adhesive bearing layer to expose a first sticky surface of the first adhesive bearing layer (page 5: first release layer 43 is separated from bonded substrate 41).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Wu et al. by providing a cover plate, first adhesive component underneath the cover plate, and removing a first release film from a first adhesive bearing layer to expose a first sticky surface of the first adhesive bearing layer as taught by Xiao et al. in order to provide a light touch-sensitive device that includes a cover plate.
 	As to claim 2, Wu et al. in view of Xiao et al. teaches the method of claim 1, wherein the directly adhering the second adhesive component (Wu et al., 12, 13 in Figs. 1 and 4) to the first adhesive component (Wu et al., 14, 15 in Figs. 1 and 4) comprises:

	
	As to claim 8, Wu et al. in view of Xiao et al. teaches the method of claim 1, wherein the etching the first conducting layer comprises performing at least one of laser etching, chemical etching, plasma etching or photolithography (Wu et al., [0021]; [0024]: laser etching).
 	As to claim 9, Wu et al. in view of Xiao et al. teaches the method of claim 1, wherein the etching the second conducting layer comprises performing at least one of laser etching, chemical etching, plasma etching or photolithography (Wu et al., [0021]; [0024]: laser etching).
 	As to claim 11, Wu et al. teaches the method as discussed above, but does not explicitly disclose 

wherein the adhering the first adhesive component underneath the cover plate comprises: adhering the 

first sticky surface of the first adhesive bearing layer to the cover plate after the patterning the first 

conducting layer.

 	However, Xiao et al. teaches wherein the adhering the first adhesive component (3, 41 in Fig. 2) 

underneath the cover plate (1 in Fig. 2),  comprises: adhering the first sticky surface of the first adhesive 

bearing layer (41 in Figs. 1-2) to the cover plate (1 in Fig. 2) after the patterning the first conducting layer 

(page 3: first touch-sensitive electrode 31 are made of indium tin oxide (ITO) through patterning).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device of Wu et al. by adhering the first sticky surface of the first adhesive 

bearing layer to the cover plate after the patterning the first conducting layer as taught by Xiao et al. in 

order to provide a light touch-sensitive device that includes a cover plate.

 	Claim(s) 3, 5, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu 

et al. (US 2015/0060251 A1) in view of Xiao et al. (TW M499647U, attached English machine translation 

is used) in view of Banba et al. (US 2012/0094037 A1).
 
 	As to claim 3, Wu et al. teaches the method as discussed above, and the directly adhering the 

second adhesive component (12, 13 in Figs. 1 and 4) to the first adhesive component (14, 15 in Figs. 1 

and 4), the coating the first conducting layer (15 in Figs. 1 and 4) comprises coating the first conducting 

layer (15 in Figs. 1 and 4) on the first sticky surface of the first adhesive bearing layer (14 in Figs. 1 and 

4); and wherein the directly adhering the second adhesive component (12, 13 in Figs. 1 and 4) to the 

first adhesive component (14, 15 in Figs. 1 and 4)  the coating the second conducting layer (13 in Figs. 1 

and 4)  comprises coating the second conducting layer on the first sticky surface of the second adhesive 

bearing layer (12 in Figs. 1 and 4), but does not explicitly disclose the adhering the first adhesive 

component  underneath the cover plate.
 
 	However, Xiao et al. teaches the adhering the first adhesive component (3, 41 in Fig. 2) 

underneath the cover plate (1 in Fig. 2).
 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device of Wu et al. by adhering the first adhesive component  underneath 

the cover plate as taught by Xiao et al. in order to provide a touch-sensitive device that includes a cover plate.
 	Wu et al. in view of Xiao et al. teaches the method as discussed above, but does not explicitly 

disclose comprises removing a second release film from the first adhesive bearing layer to expose a 

second sticky surface of the first adhesive bearing layer, and comprises removing a third release film 

from the second adhesive bearing layer to expose a first sticky surface of the second adhesive bearing 

layer.



bearing layer to expose a second sticky surface of the first adhesive bearing layer ([0069]), and 

comprises removing a third release film from the second adhesive bearing layer to expose a first sticky 

surface of the second adhesive bearing layer ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Xiao et al. to substitute the adhesive 

layer of Wu with the adhesive layer and release liner of Banba and remove a second release film from 

the first adhesive bearing layer to expose a second sticky surface of the first adhesive bearing layer, and 

remove a third release film from the second adhesive bearing layer to expose a first sticky surface of 

the second adhesive bearing layer as taught by Banda in order to provide  capacitive touch panel that 

excels in visibility due to high optical transparency of the pressure-sensitive adhesive sheet for optical 

use (Banba, [0079-0080]). 

 	As to claim 5, Wu et al. teaches the method as discussed above, wherein the directly adhering 

the second adhesive component (Wu et al, 12, 13 in Figs. 1 and 4) to the first adhesive component (Wu 

et al, 14, 15 in Figs. 1 and 4), and the coating the second conducting layer (Wu et al, 13 in Figs. 1 and 4)  

comprises coating the second conducting layer on the second sticky surface of the second adhesive 

bearing layer (Wu et al., 12 in Figs. 1 and 4), but does not explicitly disclose the adhering the first 

adhesive component underneath the cover plate.

 	However, Xiao et al. teaches the adhering the first adhesive component (3, 41 in Fig. 2) 

underneath the cover plate (1 in Fig. 2).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device of Wu et al. by adhering the first adhesive component  underneath 


 	Wu et al. in view of Xiao et al. teaches the method as discussed above, but does not explicitly disclose comprises removing a second release film from the first adhesive bearing layer to expose a second sticky surface of the first adhesive bearing layer, comprises removing a third release film from the second adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer, and removing a fourth release film from the second adhesive bearing layer to expose a second sticky surface of the second adhesive bearing layer.
 	However, Banba et al. teaches comprises removing a second release film from the first adhesive 

bearing layer to expose a second sticky surface of the first adhesive bearing layer ([0069]), comprises 

removing a third release film from the second adhesive bearing layer to expose a first sticky surface of 

the second adhesive bearing layer ([0069]), and removing a fourth release film from the second 

adhesive bearing layer to expose a second sticky surface of the second adhesive bearing layer ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of  Wu et al. in view of Xiao et al. to substitute the 

adhesive layer of Wu with the adhesive layer and release liner of Banba and remove a second release 

film from the first adhesive bearing layer to expose a second sticky surface of the first adhesive bearing 

layer, remove a third release film from the second adhesive bearing layer to expose a first sticky 

surface of the second adhesive bearing layer, and remove a fourth release film from the second 

adhesive bearing layer to expose a second sticky surface of the second adhesive bearing layer as taught 

by Banda in order to provide  capacitive touch panel that excels in visibility due to high optical 

transparency of the pressure-sensitive adhesive sheet for optical use (Banba, [0079-0080]). 

 	As to claim 10, Wu et al. teaches the method as discussed above, but does not explicitly disclose 

wherein the adhering the first adhesive component underneath the cover plate comprises: adhering the 

second sticky surface of the first adhesive bearing layer to the cover plate after the patterning the first 

conducting layer.

 	However, Xiao et al. teaches the adhering the first adhesive component (3, 41 in Fig. 2) 

underneath the cover plate (1 in Fig. 2) comprises: adhering the second sticky surface of the first 

adhesive bearing layer (41 in Figs. 1-2)  to the cover plate (1 in Fig. 2) after the patterning the first 

conducting layer (page 3: first touch-sensitive electrode 31 are made of indium tin oxide (ITO) through 

patterning).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the invention to modify the device of Wu et al. by adhering the second sticky surface of the first 

adhesive bearing layer to the cover plate after the patterning the first conducting layer as taught by Xiao 

et al. in order to provide a light touch-sensitive device that includes a cover plate.

 	Wu et al. in view of Xiao et al. teaches the method as discussed above, but does not explicitly 

disclose removing a second release film from the first adhesive bearing layer to expose a second sticky 

surface of the first adhesive bearing layer.

 	However, Banba et al. teaches removing a second release film from the first adhesive bearing 

layer to expose a second sticky surface of the first adhesive bearing layer ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Xiao et al. by removing a second 

release film from the first adhesive bearing layer to expose a second sticky surface of the first adhesive 



	As to claim 13, Wu et al. in view of Xiao et al. teaches the method as discussed above, wherein:

the directly adhering the second adhesive component (Wu, 12, 13 in Figs. 1 and 4) to the first 

adhesive component (Wu, 14, 15 in Figs. 1 and 4), and the coating the second conducting layer (Wu, 13 

in Figs. 1 and 4)  comprises coating the second conducting layer on the first sticky surface of the second 

adhesive bearing layer (Wu, 12 in Figs. 1 and 4), but does not explicitly disclose comprises removing a 

second release film from the second adhesive bearing layer to expose a first sticky surface of the second 

adhesive bearing layer.


 	However, Banba et al. teaches comprises removing a second release film from the second 

adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer.

 ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Xiao et al. by removing a second 

release film from the second adhesive bearing layer to expose a first sticky surface of the second 

adhesive bearing layer as taught by Banba et al. in order to provide a capacitive touch panel that excels in visibility due to high optical transparency of the pressure-sensitive adhesive sheet for optical use (Banba, [0079-0080]).

 	As to claim 14, Wu et al. in view of Xiao et al. teaches the method as discussed above, wherein 

the directly adhering the second adhesive component (Wu, 12, 13 in Figs. 1 and 4) to the first adhesive 



adhesive bearing layer (Wu, 12 in Figs. 1 and 4) to the first adhesive component (Wu, 14, 15 in Figs. 1 

and 4) after the patterning the second conducting layer (Wu, Fig. 1; [0018];[0021]: conductive layer 13 

can be a patterned transparent conductive oxide (TCO) layer or a carbon nanotube film;[0024];[0028]), 

but does not explicitly disclose removing a third release film from the second adhesive bearing layer to 

expose a second sticky surface of the second adhesive bearing layer.

 	However, Banba et al. teaches comprises removing a third release film from the second 

adhesive bearing layer to expose a second sticky surface of the second adhesive bearing layer ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Xiao et al. by removing a third release 

film from the second adhesive bearing layer to expose a second sticky surface of the second adhesive 

bearing layer as taught by Banba et al. in order to provide a capacitive touch panel that excels in visibility due to high optical transparency of the pressure-sensitive adhesive sheet for optical use (Banba, [0079-0080]).


 	As to claim 15, Wu et al. in view of Xiao et al. teaches the method as discussed above, wherein 

the directly adhering the second adhesive component (Wu, 12, 13 in Figs. 1 and 4) to the first adhesive 

component (Wu, 14, 15 in Figs. 1 and 4) comprises: adhering the first sticky surface of the second 

adhesive bearing layer (Wu, 12 in Figs. 1 and 4) to the first adhesive component (Wu, 14, 15 in Figs. 1 

and 4) after the patterning the second conducting layer (Wu, Fig. 1; [0018];[0021]: conductive layer 13 

can be a patterned transparent conductive oxide (TCO) layer or a carbon nanotube film;[0024];[0028]).



Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0060251 A1) in view of Xiao et al. (TW M499647U, attached English machine translation is used) in view of Banba et al. (US 2012/0094037 A1) and further in view of Oh et al. (US 2013/0120287 A1).
 	As to claim 4, Wu et al. in view of Xiao et al. and Banba et al. teaches the method of as 

discussed above, wherein the directly adhering the second adhesive component (Wu el al., 12, 13 

in Figs. 1 and 4) to the first adhesive component (Wu et al., 14, 15 in Figs. 1 and 4) comprises 

directly adhering the first sticky surface of the second adhesive bearing layer (Wu et al., 12 in Figs. 1 and 

4) to the second sticky surface of the first adhesive bearing layer (Wu et al., 14 in Figs. 1 and 4), but does 

not explicitly disclose the adhering the first adhesive component underneath the cover plate comprises 

directly adhering the first sticky surface of the first adhesive bearing layer to the cover plate.

 	However, Oh et al. teaches the adhering the first adhesive component (120, 230 in Figs. 3 and 4)  

underneath the cover plate (210 in Figs. 3 and 4) comprises directly adhering the first sticky surface of 

the first adhesive bearing layer (230 in Figs. 3 and 4) to the cover plate (210 in Figs. 3 and 4).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Xiao et al. and Banba et al. such that 

the adhering the first adhesive component underneath the cover plate comprises directly adhering the 

first sticky surface of the first adhesive bearing layer to the cover plate as taught by Oh et al. in order to 

simplify a manufacturing process and reduce the entire thickness of the touch panel.


 	As to claim 7, Wu et al. in view of Xiao et al. and Banba et al. teaches the method as discussed 

above, wherein the directly adhering the second adhesive component (Wu el al., 12, 13 in Figs. 1 and 4) 

to the first adhesive component (Wu et al., 14, 15 in Figs. 1 and 4) comprises directly adhering the first 

sticky surface of the second adhesive bearing layer (Wu et al., 12 in Figs. 1 and 4) to the second sticky 



the adhering the first adhesive component underneath the cover plate comprises directly adhering the 

first sticky surface of the first adhesive bearing layer to the cover plate.

 	However, Oh et al. teaches the adhering the first adhesive component (120, 230 in Figs. 3 and 4)  

underneath the cover plate (210 in Figs. 3 and 4) comprises directly adhering the first sticky surface of 

the first adhesive bearing layer (230 in Figs. 3 and 4) to the cover plate (210 in Figs. 3 and 4).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Xiao et al. and Banba et al. such that 

the adhering the first adhesive component underneath the cover plate comprises directly adhering the 

first sticky surface of the first adhesive bearing layer to the cover plate as taught by Oh et al. in order to 

simplify a manufacturing process and reduce the entire thickness of the touch panel.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0060251 A1) in view of Xiao et al. (TW M499647U, attached English machine translation is used) and further in view of Kusunoki et al. (US 2015/0346866 A1).
 	As to claim 12, Wu et al. in view of Xiao et al. teaches the method as discussed above, but does 

not explicity disclose wherein the first conducting layer comprises silver nanowires.

 	However, Kusunoki et al. teaches wherein the first conducting layer comprises silver nanowires

 ([0078]).
 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Xiao et al. such that the first 

conducting layer comprises silver nanowires as taught by Kusunoki et al. in order to improve detection 

sensitivity of a touch panel.



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0060251 A1) in view of Lee et al. (US 2015/0253903 A1).
 	As to claim 16, Wu et al.  teaches a method of fabricating a touch panel (Abstract: touch panel), 

comprising:  coating a first conducting layer (15 in Figs. 1 and 4) on a first adhesive bearing layer (14 in 

Figs. 1 and 4); and patterning the first conducting layer to form a plurality of first patterned sensing lines 

(Fig. 1; [0021]: conductive layer 15 can be a patterned transparent conductive oxide (TCO) layer or a 

carbon nanotube film;[0024];[0028]), wherein: 

 	the patterning the first conducting layer comprises etching the first conducting layer([0024]: the 

carbon nanotube film can be etched or irradiated by laser;[0028]: electrodes 18 can be made of material 

such as metal, carbon nanotube, conductive silver paste, or TCO, and can be made by etching a metal 

film, etching an TCO film), and

 	the plurality of first patterned sensing lines (Fig. 1; [0021]: conductive layer 15 can be a 

patterned transparent conductive oxide (TCO) layer or a carbon nanotube film;[0024];[0028]) and the 

first adhesive bearing layer (14 in Figs. 1 and 4) together define the first adhesive component (14, 15 in 

Figs. 1 and 4); 

 	coating a second conducting layer (13 in Figs. 1 and 4)  on a second adhesive bearing layer (12 in 

Figs. 1 and 4); 

 	patterning the second conducting layer to form a plurality of second patterned sensing lines

(Fig. 1; [0021]: conductive layer 13 can be a patterned transparent conductive oxide (TCO) layer or a 

carbon nanotube film;[0024];[0028]), wherein:

 	the patterning the second conducting layer comprises etching the second conducting layer 



made of material such as metal, carbon nanotube, conductive silver paste, or TCO, and can be made by 

etching a metal film, etching an TCO film), and the plurality of second patterned sensing lines  (Fig. 1; 

[0021]: conductive layer 13 can be a patterned transparent conductive oxide (TCO) layer or a carbon 

nanotube film;[0024];[0028]) and the second adhesive bearing layer(12 in Figs. 1 and 4)  together define 

a second adhesive component (12, 13 in Figs. 1 and 4); and directly adhering the second adhesive 

component (12, 13 in Figs. 1 and 4) to the first adhesive component (14, 15 in Figs. 1 and 4) after the 

patterning the second conducting layer (Fig. 1; [0021]: conductive layer 13 can be a patterned 

transparent conductive oxide (TCO) layer or a carbon nanotube film;[0024];[0028]), but does not 

explicitly disclose providing a cover plate and adhering a first adhesive component underneath the cover 

plate.

  	 However, Lee et al. teaches providing a cover plate (100 in Fig. 18), and adhering a first adhesive component (210, 700 in Fig. 18) underneath the cover plate (100 in Fig. 18).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Wu et al. by providing a cover plate and adhering first adhesive component underneath the cover plate as taught by Lee et al. in order to provide a touch window for a touch panel.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0060251 A1) in view of Lee et al. (US 2015/0253903 A1) in view of Banba et al. (US 2012/0094037 A1).
 	As to claim 17, Wu et al.  in view of Lee et al. teaches the method as discussed above, 

comprising: wherein the directly adhering the second adhesive component (Wu, 12, 13 in Figs. 1 and 4) 



of the second adhesive bearing layer (Wu, 12 in Figs. 1 and 4) to the first adhesive component (Wu, 14, 

15 in Figs. 1 and 4), but does not explicitly disclose removing a release film from the second adhesive 

bearing layer to expose a first sticky surface of the second adhesive bearing layer.

 	However, Banba et al. teaches removing a release film from the second adhesive bearing 

layer to expose a first sticky surface of the second adhesive bearing layer ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Lee et al. to substitute the adhesive 

layer of Wu with the adhesive layer and release liner of Banba and remove a release film from the 

second adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer

as taught by Banda in order to provide capacitive touch panel that excels in visibility due to high optical 

transparency of the pressure-sensitive adhesive sheet for optical use (Banba, [0079-0080]). 

 	As to claim 18, Wu et al.  in view of Lee et al. and Banba et al. teaches the method as discussed 

above, wherein the coating the second conducting layer comprises coating the second conducting layer 

(Wu et al., 13 in Figs. 1 and 4)  on the first sticky surface (Wu et al., 12 in Figs. 1 and 4).


 	As to claim 19, Wu et al. teaches a method of fabricating a touch panel (Abstract: touch panel), 

comprising:

coating a first conducting layer (15 in Figs. 1 and 4) on a first adhesive bearing layer(14 in Figs. 1 and 4); 

and patterning the first conducting layer to form a plurality of first patterned sensing lines (Fig. 1; 

[0021]: conductive layer 15 can be a patterned transparent conductive oxide (TCO) layer or a carbon 

nanotube film;[0024];[0028]), wherein the patterning the first conducting layer comprises etching the 

first conducting layer ([0024]: the carbon nanotube film can be etched or irradiated by laser;[0028]: 

electrodes 18 can be made of material such as metal, carbon nanotube, conductive silver paste, or TCO, 

and can be made by etching a metal film, etching an TCO film); and

directly adhering a second adhesive component (12, 13 in Figs. 1 and 4) to the first adhesive 

component (14, 15 in Figs. 1 and 4), comprising:

coating a second conducting layer (13 in Figs. 1 and 4)  on the first sticky surface of the second adhesive 

bearing layer(12 in Figs. 1 and 4); and

patterning the second conducting layer to form a plurality of second patterned sensing lines(Fig. 1; 

[0021]: conductive layer 13 can be a patterned transparent conductive oxide (TCO) layer or a carbon 

nanotube film;[0024];[0028]), wherein:

the patterning the second conducting layer comprises etching the second conducting layer([0024]: the 

carbon nanotube film can be etched or irradiated by laser;[0028]: electrodes 16 can be made of material 

such as metal, carbon nanotube, conductive silver paste, or TCO, and can be made by etching a metal 

film, etching an TCO film), and

the plurality of first patterned sensing lines are electrically insulated from the plurality of second 

patterned sensing lines ([0021];[0024];[0026]: electrically insulate conductive layer 13 and the conductive layer 15 from each other;[0028]: electrodes 16 are located at the first transparent conductive layer 13, electrodes 18 are located at the second transparent conductive layer 15), but does not explicitly disclose providing a cover plate, adhering a first adhesive component underneath the cover plate.
 	However, Lee et al. teaches providing a cover plate (100 in Fig. 18), and adhering a first adhesive component (210, 700 in Fig. 18) underneath the cover plate (100 in Fig. 18).

 	Wu et al. in view of Lee et al. teaches the method as discussed above, but does not explicitly 

disclose removing a first release film from a second adhesive bearing layer to expose a first sticky 

surface of the second adhesive bearing layer.

 	However, Banba et al. teaches removing a release film from a second adhesive bearing 

layer to expose a first sticky surface of the second adhesive bearing layer ([0069]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Wu et al. in view of Lee et al. to substitute the adhesive 

layer of Wu with the adhesive layer and release liner of Banba and remove a release film from a second 

adhesive bearing layer to expose a first sticky surface of the second adhesive bearing layer as taught by 

Banda in order to provide capacitive touch panel that excels in visibility due to high optical 

transparency of the pressure-sensitive adhesive sheet for optical use (Banba, [0079-0080]). 


 	As to claim 20, Wu et al. in view of Lee et al. and Banba et al.  teaches the method as discussed 

above, wherein the directly adhering the second adhesive component (Wu, 12, 13 in Figs. 1 and 4) to the 

first adhesive component (Wu, 14, 15 in Figs. 1 and 4) comprises adhering the first sticky surface of the 

second adhesive bearing layer (Wu, 12 in Figs. 1 and 4) to the first adhesive component (Wu, 14, 15 in 

Figs. 1 and 4).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624